UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2413


PATRICIA LEVIEGE,

                    Plaintiff - Appellant,

             v.

VODAFONE US INC., d/b/a Vodafone Americas,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00374-LMB-IDD)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monique Antonia Miles, OLD TOWNE ASSOCIATES, P.C., Alexandria, Virginia, for
Appellant. Emily Crandall Harlan, NIXON PEABODY LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patricia Leviege appeals the district court’s orders granting Vodafone US Inc.’s

(Vodafone) motion to dismiss Leviege’s employment discrimination, harassment, and

retaliation claims against Vodafone, and denying Leviege’s Fed. R. Civ. P. 60(b) motion

for reconsideration of the dismissal order. We have considered the parties’ arguments

and have reviewed the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. See Leviege v. Vodafone US Inc., No. 1:16-cv-

00374-LMB-IDD (E.D. Va. Oct. 4, 2016 & Nov. 9, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2